Citation Nr: 9913344	
Decision Date: 05/14/99    Archive Date: 05/21/99

DOCKET NO.  96-15 008	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant, [redacted]


ATTORNEY FOR THE BOARD

Thomas A. Yeager, Associate Counsel


INTRODUCTION

The veteran had active naval service from March 1966 to 
January 1970, including service in the Republic of Vietnam 
from approximately August 1968 through September 1969.

This appeal arises from an October 1995 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio, which, inter alia, denied the veteran's 
claim of entitlement to service connection for post-traumatic 
stress disorder (PTSD).

The veteran's appeal was previously before the Board in July 
1997, at which time it was remanded to the RO for additional 
evidentiary development.  The RO has complied with those 
directions and the case has been returned to the Board for 
further appellate review.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
determination of the veteran's appeal has been obtained by 
the RO.

2.  The veteran did not engage in combat with the enemy.

3.  There is no credible supporting evidence that the in-
service stressors claimed by the veteran, and supporting a 
diagnosis of PTSD, actually occurred.

4.  The veteran has no clear current diagnosis of PTSD.



CONCLUSION OF LAW

PTSD was not incurred during the veteran's active military 
service.  38 U.S.C.A. §§ 1110, 1154(b), 5107(a) (West 1991); 
38 C.F.R. § 3.304(f) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran has claimed entitlement to service connection for 
post-traumatic stress disorder (PTSD).  VA may pay 
compensation for "disability resulting from personal injury 
or disease contracted in line of duty, or for aggravation of 
a preexisting injury suffered or disease contracted in line 
of duty, in the active military, naval, or air service."  
38 U.S.C.A. § 1110 (West 1991).  In making a claim for 
service connection, however, the veteran has the initial 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that the claim is well 
grounded.  38 U.S.C.A. § 5107(a).  A well-grounded claim is 
"a plausible claim, one which is meritorious on its own or 
capable of substantiation."  See Murphy v. Derwinski, 1 
Vet.App. 78, 81 (1990).

A well-grounded service connection claim for PTSD has been 
submitted when there is "[1] medical evidence of a current 
[PTSD] disability; [2] lay evidence (presumed to be credible 
for these purposes) of an in-service stressor, which in a 
PTSD case is the equivalent of in-service incurrence or 
aggravation; and [3] medical evidence of a nexus between 
service and the current PTSD disability."  Cohen v. Brown, 
10 Vet.App. 128, 137 (1997) (citations omitted).  The 
veteran's file contains VA and private treatment records and 
examinations diagnosing PTSD; the veteran's allegations of 
various stressful events related to his service in the 
Republic of Vietnam with the U.S. Marine Corps; and 
statements from treatment providers relating the PTSD 
diagnoses to certain of the events reported by the veteran.  
Accordingly, his claim must be considered well-grounded.  
Upon review of the actions taken following its July 1997 
remand, the Board is satisfied that all relevant facts have 
been properly and sufficiently developed.  Accordingly, no 
further assistance to the veteran is required to comply with 
the duty to assist mandated by 38 U.S.C.A. § 5107(a).

Having presented a well-grounded claim, the veteran must 
fulfill additional regulatory requirements before service 
connection for PTSD may be granted.  These include provision 
of competent medical evidence establishing a "clear" 
diagnosis of that condition, credible supporting evidence 
that the claimed in-service stressor actually occurred, and a 
link, established by medical evidence, between the veteran's 
current symptoms and the claimed in-service stressor.  See 
38 C.F.R. § 3.304(f); Cohen, 10 Vet.App. at 137-138.

Service records show that the veteran served in Vietnam from 
August 1968 to September 1969.  The veteran's record of 
service (NAVMC 118(3)-PD) indicates that he was assigned as 
an administrative man in the G-1 section of the Headquarters 
& Headquarters Squadron, Marine Wing Headquarters, 1st Marine 
Air Wing (1st MAW).  The veteran testified at his May 1996 RO 
hearing, though, that he was assigned as a member of a 
security unit (TANGO security section) during the period of 
time that he was in Vietnam.

In response to the RO's initial requests for stressor 
information, the veteran stated in correspondence and at his 
hearing that he and his unit were assigned to perimeter 
security duties for the 1st MAW in the area of an air base 
located at Da Nang, Republic of Vietnam (RVN), and were 
billeted "between 'Freedom Hill' and Da Nang Air Base" 
along the front perimeter facing Highway 1.  The veteran 
asserts that "do (sic) to memory loss I cannot remember 
names or dates of the events."  However, he maintains that 
he was exposed to numerous rocket and mortar attacks, usually 
during darkness; that he observed the body of a U.S. 
serviceman killed in his bunk by a piece of shrapnel from one 
of the attacks, which scene was exceedingly bloody and his 
first experience with violent death; that he observed a 
fellow Marine killed by an accidental shotgun discharge in a 
bunker near his position, whose body could not be recovered 
until the mined area into which he fell was cleared; that he 
was occasionally exposed to sniper fire in his position; 
that, while on patrol, his squad was fired upon and his NCO 
returned fire, killing an "American deserter;" and that, in 
the summer of 1969, an ammunition dump at Da Nang 
approximately one-half mile from the veteran's compound 
caught fire, with resulting explosions so severe that they 
blew down buildings and knocked personnel to the ground.

In its July 1997 remand, the Board directed that the RO 
contact the veteran to obtain a comprehensive and detailed 
statement pertaining to his alleged stressors.  The veteran 
provided no additional detail in response to the RO's letter 
of August 1997, but did sign medical releases for a Dr. Patel 
and a PTSD counselor, Mr. [redacted], of the Family Counseling 
Center.  Family Counseling Center records were obtained, but 
Dr. Patel did not respond, and the veteran was advised of 
this in an October 1998 supplemental statement of the case 
(SSOC), and advised that he would have 60 days to submit any 
additional evidence or comment.  No further communication 
from the veteran has been received.

If a veteran is determined to have "engaged in combat with 
the enemy" then his testimony concerning stressors alone 
will constitute sufficient proof of service connection for 
PTSD, provided it is consistent with the "circumstances, 
conditions and hardships of such service," and further 
provided that the stressors alleged are found to be 
etiologically related to the veteran's diagnosis.  
38 U.S.C.A. §§ 1110, 1154(b); 38 C.F.R. §§ 3.303(a), 
3.304(b)(2),(d), (f); Cohen, 10 Vet.App. at 145.  Through the 
above description of events, the appellant has asserted that 
he was involved in combat in several instances.  However, 
section 1154(b) does not require the acceptance of such an 
assertion and is not for application until a finding of 
combat involvement is made.  Id., citing Irby v. Brown, 6 
Vet.App. 132, 136 (1994).

As noted above, relevant portions of the veteran's Marine 
Corps personnel file show that the veteran was assigned to 
Vietnam from August 1968 to September 1969.  He received the 
Vietnam Campaign Medal, Vietnam Service Medal and the 
Republic of Vietnam (RVN) Armed Forces Meritorious Unit 
Citation of the Gallantry Cross with Palm for his service 
there.  His primary duty during this time was as an 
administrative man, and there is no indication he was trained 
for or performed any other duty.  The veteran's "Combat 
History - Expeditions - Awards Record" (NAVMC 118(9)) notes 
participation in "Counter Insurgency Operations against 
Communist aggression," but does not indicate that the 
veteran was directly involved in combat in any way.  The RVN 
Gallantry Cross is a unit award, and not an individual award.  
Accordingly, no inference of combat can be drawn from the 
veteran's receipt of that medal.  The veteran does not claim 
to have been wounded, and there are no reports of wounds or 
treatment of any stress-related condition in the veteran's 
Marine Corps medical records.  The veteran's reports of 
stressors were provided to HQMC for confirmation on two 
occasions.  In addition to HQMC's initial October 1996 letter 
advising that the information provided by the veteran was 
insufficiently specific to enable verification of any of the 
alleged events, a November 1997 letter again advised that no 
meaningful research could be conducted unless details 
"relating to the who, what, when and where" were provided.  
It was also unable to verify reports of an ammunition dump 
explosion in the Da Nang area during the period of time noted 
by the veteran.

Based on all the above, the Board finds initially that the 
veteran did not "engage[] in combat with the enemy" within 
the meaning of 38 U.S.C.A. § 1154(b).  There is no evidence, 
other than the veteran's testimony, which could support such 
a finding, and there is substantial evidence, in the form of 
service administrative records showing that the veteran was 
assigned to essentially administrative duties in a 
headquarters area, which supports a conclusion that he did 
not participate in combat.  See Gaines v. West, 11 Vet. App. 
353, 359 (1998).  Accordingly, his testimony concerning the 
alleged stressors may not be accepted, standing alone, as 
sufficient proof of their occurrence.  Id.

The Board further finds that none of the other evidence in 
the claims file constitutes "credible supporting evidence," 
required by 38 C.F.R. § 3.304(f), that the veteran's stressor 
actually occurred.  Corroborating the existence of a stressor 
need not be limited to that which is available in service 
department records.  See Doran v. Brown, 6 Vet.App. 283, 288-
291 (1994); Moreau v. Brown, 9 Vet.App. 389, 395 (1996).  In 
this vein, the Board notes that some VA and private mental 
health care providers have accepted the veteran's reports of 
"combat" in Vietnam.  However, credible supporting evidence 
of the occurrence of an in-service stressor cannot consist 
solely of after-the-fact reports of such stressors by the 
veteran to a medical care provider, even where the provider 
expresses "no doubts as to [the veteran's] honesty in his 
reports."  See Moreau v. Brown, 9 Vet.App. 389, 395-6 
(1996).

Additionally, it appears that there is no diagnosis of PTSD 
in the claims file which is based on any verified event which 
occurred during the veteran's service in the Marine Corps.  
All prior private and VA diagnoses of PTSD relate that 
condition to combat experience in Vietnam or the veteran's 
"Vietnam experience" generally.  However, the veteran's 
reports of combat and/or other stressful events have not been 
confirmed.  Where a medical care provider's diagnosis or 
opinion is based, either in part or entirely, upon an 
incorrect or unverified history provided by the veteran, the 
presumption of credibility does not arise and the Board is 
not bound to accept it.  An opinion based upon an inaccurate 
factual premise has no probative value.  Reonal v. Brown, 5 
Vet.App. 458, 460-461 (1993), citing Swann v. Brown, 5 
Vet.App. 229, 233 (1993) ("[D]iagnoses can be no better than 
the facts alleged by appellant."); Black v. Brown, 5 
Vet.App. 177, 180 (1993) (medical evidence is inadequate 
where medical opinions are general conclusions based on 
history furnished by appellant and on unsupported clinical 
evidence).

The most recent examinations of record were performed 
separately in January 1998, by two VA psychiatrists.  Neither 
examination resulted in a diagnosis of PTSD, although Axis I 
diagnoses of panic attacks, dysthymic disorder and depressive 
disorder were offered.  One examiner supported his non-
diagnosis of PTSD by noting that, "[a]lthough this Veteran 
goes down the list of symptoms of [PTSD] as if he were well 
familiar with it, which he probably is after being to [VA 
PTSD groups], the C-file does not document exposure to the 
stressors that he claims he was exposed to."

Accordingly, in the absence of evidence to support the 
veteran's alleged in-service stressors, and in the absence of 
a clear current diagnosis of PTSD, service connection for 
PTSD must be denied.  38 C.F.R. § 3.304(f).  The Board finds 
that the preponderance of the evidence is against the claim 
for service connection in this case and, accordingly, the 
benefit of the doubt doctrine is not for application.  38 
U.S.C.A. § 5107(b) (West 1991); Gilbert v. Derwinski, 1 
Vet.App. 49 (1990).


ORDER

Service Connection for PTSD is denied.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals



 

